DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment to the Specification, Claims, and Drawings have overcome the objection and 112 rejections set forth in the Non-Final Office Action mailed on 11/25/2020.
	The claim amendments filed on 02/25/2021 have been entered.  Claims 2, 7-14, and 16 remain pending in the application.

Response to Arguments
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection above.	
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "a continuous coil with a hollow center" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is the same thermoplastic continuous coil with a hollow center that is introduced in claim 2.  
Claim 16 recites the limitation "a continuous knitted scaffold" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is the same knitted scaffold that is introduced in claim 2.  
Claim 16 recites the limitation "a ureteral stent" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is the same ureteral stent that is introduced in claim 2.  
Claim 16 recites the limitation "a containment layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is the same containment layer that is introduced in claim 2.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Helmus (US 2003/0153972 A1) in view of Shalaby et al (US 2006/0178739 A1) in view of Kuttler (US 2009/0208555 A1).

	Regarding claim 2, Helmus discloses a medical implant comprising a containment layer that partially encases a ureteral stent (paragraph 0002, line 3 “ureteral stent”), the ureteral stent comprising a continuous knitted scaffold (paragraph 0049; paragraph 0068), the ureteral stent being at least partially biodegradable when the implant is implanted in a host (paragraph 0046, lines 1-6), the containment layer being either nonbiodegradable or biodegradable (paragraph 0046, lines 1-6 “biodegradable coating or covering material”), where the defects in the containment layer that are present solely to impact a degradation profile of the medical implant (paragraph 0046, lines 1-13, the coating (i.e. containment layer) impacts the degradation profile of the medical implant by affecting the compliance of the areas which contain the coating until the stent completely biodegrades), where the defects provide sites where degradation will preferentially occur vis-a-vis other sites of the medical implant as the medical implant degrades in vivo (when the coating layer is provided on regions of the medical implant disclosed by Helmus, degradation will occur at those sites slower than the regions where the coating is not provided).
	Helmus discloses a continuous knitted scaffold, however Helmus does not disclose wherein the ureteral stent comprises a degradable thermoplastic continuous coil with a hollow center and a continuous knitted scaffold located over the coil.    
	Shalaby teaches wherein the ureteral stent (see Shalaby, Figure 11, paragraph 0068) comprises a degradable thermoplastic continuous coil with a hollow center (see Shalaby, Figure 11, item 116 “monofilament coil”; paragraph 0074, lines 5-13) and a continuous knitted scaffold located over the coil (see Shalaby, Figure 11, item 118 “knitted multifilament tube”).   
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Helmus by providing wherein the ureteral stent comprises a degradable thermoplastic continuous coil with a hollow center and a continuous knitted scaffold located over the coil as taught by
Shalaby because a coil provides a reinforcing filler that is radially strong and resilient to provide mechanical stability at the application site (see Shalaby, paragraph 0056, lines 31-35).
	As set forth supra, the combination discloses the containment layer for providing sites where degradation will preferentially occur vis-a-vis other sites, however, the combination does not disclose the containment layer being in a form of relatively wide circumferential bands that impregnate the ureteral stent, the relatively wide circumferential bands being separated by relatively narrow circumferential bands that do not comprise containment layer, where the relatively narrow 
	Kuttler teaches a containment layer (Figure 1, item 26 “coating”; paragraph 0008) being in a form of relatively wide circumferential bands that impregnate the ureteral stent (Figure 1, items 22.1 and 22.2) , the relatively wide circumferential bands being separated by relatively narrow circumferential bands (Figure 1, items 20.1, 20.2, and 24) that do not comprise containment layer (paragraph 0037, the ends 22.1 and 22.2 display accelerated degradation, which the stent alone is biodegradable, therefore, accelerated degradation could be achieved by not adding coating; paragraph 0046 states that individual sections of the coating of the stent can be adapted as a function of the pathophysiological and rheological conditions to be expected in application and paragraph 0008 states that the coating may only partially coat the main body), where the relatively narrow circumferential bands provide defects in the containment layer that are present solely to impact a degradation profile of the medical implant (paragraphs 007-009; paragraph 0037).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing the containment layer being in a form of relatively wide circumferential bands that impregnate the ureteral stent, the relatively wide circumferential bands being separated by relatively narrow circumferential bands that do not comprise containment layer, where the relatively narrow circumferential bands provide defects in the containment layer that are present solely to impact a degradation profile of the medical implant as taught by Kuttler because this allows that ay that the degradation at the certain locations of the implant occurs in a predefinable time interval having a predefinable degradation curve (see Kuttler, paragraph , 0009).  Specifically, biodegradable stents can break apart into large pieces at locations of high stress or strain when degradation occurs.  Such large pieces can cause tissue damage, if the fracture surfaces are sharp, and may lead to luminal obstruction.   By providing narrow regions that degrade faster this promotes 
	Regarding claim 7, as set forth supra, the combination discloses wherein the containment layer is hydrophilic (see Helmus, paragraph 0039).
	Regarding claim 8, as set forth supra, the combination discloses wherein the containment layer is biodegradable, but the containment layer degrades more slowly than the ureteral stent (see Helmus, paragraph 0046, lines 1-6; paragraph 0036, lines 6-10).
	Regarding claim 16, as set forth supra, the combination discloses a method of forming the medical implant of claim 2, the method comprising preparing a continuous coil with a hollow center (see Shalaby, Figure 11, item 116), knitting a continuous knitted scaffold over the continuous coil to provide a ureteral stent (see Helmus, paragraph 0049, the continuous coil of Shalaby residing in combination with the knitted scaffold taught by Helmus), coating the ureteral stent with a polymer solution to provide a containment layer that impregnates the ureteral stent and comprises the polymer (see Helmus, paragraph 0046, lines 1-6), removing circumferential bands of the containment layer from the ureteral stent to provide the medical implant (see Kuttler, Figure 1; paragraph 0037, the circumferential bands of Kuttler which are residing in combination with the ureteral stent of Helmus and coil of Shalaby are removed as they are biodegraded in the patient).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Helmus (US 2003/0153972 A1) in view of Shalaby et al (US US 2006/0178739 A1) in view of Kuttler (US 2009/0208555 A1) as applied to claim 2, and further in view of Gellman et al (US 2003/0199993 A1).


Regarding claim 9, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination is silent regarding the thickness of the containment layer.
	Gellman teaches a containment layer for a ureteral stent (see Gellman, Figure 1A; paragraph 0004; paragraph 0024, lines 13-19; paragraph 0026) wherein the containment layer coating has a thickness of greater than 20 microns (see Gellman, paragraph 0027).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the containment layer coating has a thickness of greater than 20 microns as taught by Gellman because this thickness would result in a desired resorption rate of a ureteral stent (paragraph 0027).  Furthermore, the results would be predictable.  The thickness of the containment layer taught by Gellman in the invention of the combination would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of optimizing the resorption rate; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
	Regarding claim 10, as set forth supra, the combination discloses wherein the containment layer coating has a thickness of greater than 40 microns (see Gellman, paragraph 0027).
	Regarding claim 11, as set forth supra, the combination discloses wherein the containment layer coating has a thickness of greater than 60 microns (see Gellman, paragraph 0027).
	Regarding claim 12, as set forth supra, the combination discloses wherein the containment layer coating has a thickness of greater than 80 microns (see Gellman, paragraph 0027).
	Regarding claim 13, as set forth supra, the combination discloses wherein the containment layer coating has a thickness of greater than 100 microns (see Gellman, paragraph 0027).
see Gellman, paragraph 0027).	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774